Citation Nr: 1212335	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  09-28 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery disease, status post myocardial infarction.

3.  Entitlement to service connection for polycythemia.

4.  Entitlement to service connection for Bell's palsy.

5.  Entitlement to service connection for a chronic disability manifested by recurring headaches (claimed as migraines).

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for a chronic back disability.

9.  Entitlement to service connection for a dental disability for dental treatment purposes.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to September 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2009 and May 2011 by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA), which collectively denied the Veteran's claims for service connection for hypertension, coronary artery disease (status post myocardial infarction), polycythemia, Bell's palsy, chronic headaches (claimed as migraines), bilateral hearing loss, tinnitus, a chronic back disability, and a dental disability for dental treatment purposes.

In January 2012, the Veteran appeared at the RO to present oral testimony in support of his claims before the undersigned traveling Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.




FINDINGS OF FACT

1.  Hypertension did not have its onset during active military service.

2.  Coronary artery disease did not have its onset during active military service.

3.  Polycythemia did not have its onset during active military service.

4.  Bell's palsy did not have its onset during active military service.

5.  A chronic disability manifested by recurring headaches (claimed as migraines) did not have its onset during active military service.

6.  The Veteran does not have a current diagnosis of a hearing loss disability in either ear for VA compensation purposes.  

7.  Tinnitus had its onset during active military service.

8.  A chronic back disability did not have its onset during active military service.

9.  The Veteran had teeth #s 1, 16, 18, and 31 extracted during active duty due to decay and also received filling for carious teeth.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred, nor is it presumed to have been incurred during active duty.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  Coronary artery disease was not incurred, nor is it presumed to have been incurred during active duty.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  Polycythemia was not incurred during active duty.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  Bell's palsy was not incurred, nor is it presumed to have been incurred during active duty.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

5.  A chronic disability manifested by recurring headaches (to include migraines) was not incurred, nor is it presumed to have been incurred during active duty.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

6.  The Veteran's objectively assessed level of hearing acuity in either ear does not currently meet the criteria for hearing loss for purposes of establishing a disability for VA compensation purposes.  38 C.F.R. § 3.385 (2011). 

7.  Tinnitus was incurred during active duty.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

8.  A chronic back disability was not incurred, nor is it presumed to have been incurred during active duty.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

9.  The criteria for establishing service connection for a dental disability for dental treatment purposes have not been met.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist

The Board notes that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board notes that the Veteran filed his original claim for VA compensation for hypertension, coronary artery disease (status post myocardial infarction), polycythemia, Bell's palsy, a dental disability for dental treatment purposes, migraine headaches, and a chronic back disability in June 2008.  He later filed a claim for VA compensation for bilateral hearing loss and tinnitus and August 2010.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

A letter issued in July 2008 in response to the June 2008 claims and a letter issued in August 2010 in response to the August 2010 claims satisfied the duty to notify provisions with respect to the above requirements, as well as (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability.  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183, at 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this regard, the aforementioned letters also notified the Veteran of how VA determined (4) degree of disability and (5) effective date.  Accordingly, VA has met the duty to notify provisions of the VCAA by action of the aforementioned letters.  As the July 2008 and August 2010 letters preceded the agency of original jurisdiction's initial adjudication of the claims addressed in each letter, the Board finds that there is no timing defect associated with this notice letter.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the duty to assist the Veteran has been satisfied.  The Veteran's claims file contains documentation reflecting that adequate attempts were undertaken in good faith by VA to obtain all private medical evidence identified by the Veteran as being relevant to his claim, notwithstanding the lack of success in some of these attempts due to the unavailability of the records sought, or the non-responsiveness from the healthcare providers solicited.  The Board finds that all relevant records obtainable are associated with the Veteran's claims file, including his service treatment records and current private medical records dated 2002 - 2007.  Nothing in the record indicates the Veteran has identified the existence of any relevant evidence that is not of record and is obtainable.  The Veteran has also had the opportunity to present oral testimony, evidence, and argument in support of his claims at a January 2012  hearing before the undersigned traveling Veterans Law Judge sitting at the RO.    

With respect to the hearing loss and tinnitus claim, the Veteran has also been provided with a VA audiological examination in December 2010, in which a nexus opinion specifically addressing these issues was obtained.  The Board notes that the Veteran's pertinent clinical history and claims file was reviewed by the opining physician during the course of the examination, and that the nexus opinion obtained was predicated on this review.  A clinical rationale to support the nexus opinion was also provided by the examining physician.  Thus, the Board concludes that the December 2010 audiological examination report is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board observes that no medical examination for a nexus opinion was provided with respect to the remaining issues on appeal.  Notwithstanding this apparent deficit, it does not render the existing record unusable for purposes of adjudicating the remaining claims on the merits.  The Board is mindful of the test prescribed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing the remaining matters at issue is not prejudicial to the Veteran's claim as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the service and post-service private medical records presently associated with the claims file provide sufficient evidence to decide the issue on appeal, so a VA examination is not necessary to adjudicate the claim.  

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As will be further discussed in detail below, the Board has determined that the credible and competent clinical evidence does not establish an in-service event, injury, or disease relating his claimed hypertension, coronary artery disease (status post myocardial infarction), polycythemia, Bell's palsy, a dental disability for dental treatment purposes, chronic migraine headaches, and a chronic back disorder with service.  Thus, the second and third elements of the McLendon test have not been met.  Therefore, the absence of a medical examination addressing this claim does not constitute a breach of VA's duty to assist.  Furthermore, the Board concludes as a factual matter that the existing clinical evidence of record is sufficient to decide the claims.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection laws and regulations, generally.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2011).

In order to establish a right to compensation for a disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Certain chronic diseases, including degenerative arthritic joint disease, hypertensive heart disease, and organic diseases of the nervous system (to include neurological disease, migraines, tinnitus, and sensorineural hearing loss) are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service if the claimant has served for a period of 90 days or more of continuous active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2011)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of relevant symptoms in service will permit service connection for a chronic disability generally represented by such symptoms, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  (In this regard, the Board notes that prior to this appellate decision, the Veteran does not have any service-connected disabilities. Thus, there is no basis for awarding service connection on a secondary basis or on the basis of aggravation of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).)

(a.)  Factual background and analysis: Entitlement to service connection for hypertension and coronary artery disease (status post myocardial infarction).

As relevant, the Veteran's service treatment records show normal cardiovascular findings on enlistment examination in April 1985 and normal chest X-ray findings on entrance examination in September 1985.  On his medical history questionnaire, the Veteran denied having abnormal blood pressure or heart problems.  Blood pressure readings taken throughout his entire period of military service show systolic measurements that never exceeded 130 millimeters of mercury (mm/Hg) and diastolic measurements that never exceeded 84 mm/Hg, thus indicating no onset of essential hypertension in service (i.e., sustained systolic readings of 140 mm/Hg or more, and/or sustained diastolic readings of 90 mm/Hg or more).  At no time during service do the contemporaneous medical treatment records demonstrate a diagnosis of cardiovascular disease, abnormal clinical findings relating to his cardiovascular system, or treatment for symptoms that may be related to cardiovascular disease.  In this regard, the Veteran testified at his January 2012 hearing that his post-service myocardial infarction in January 2002 was manifested not by stereotypical chest pain but by shoulder pain, profuse sweating, and stomach cramps, and that he experienced these identical symptoms in service in October 1987.  A review of his service treatment records reflects that in October 1987, the Veteran was treated for complaints of gastrointestinal symptoms, including headaches, chills, and fatigue, which were attributed to a diagnosis of gastroenteritis.  Separation examination in September 1989 show normal cardiovascular findings and normal chest X-ray.

Post-service private medical records show that over a decade after separation from service, in January 2002, the Veteran suffered a myocardial infarction.  He has since then received ongoing treatment for cardiovascular disease, including hypertension and coronary artery disease.

In his hearing testimony before the Board in January 2012, the Veteran testified, in pertinent part, that no medical caregiver during active service had ever told him that he had elevated blood pressure.  He affirmed that he was first diagnosed with hypertension in January 2002 when he suffered a heart attack.  Prior to the January 2002 heart attack, he had no history of elevated blood pressure or heart disease. He denied having any shortness of breath during active duty. The Veteran reported while receiving treatment for headaches in service, a medical caregiver informed him that "anytime you're having bad problems with headaches that it is blood pressure related."  He therefore asserts that his treatment for headaches in service is associated with his current hypertension diagnosis.  He reported that he is presently employed as a corrections officer for the prison system of his state of residence.

The Board has reviewed the private medical records reflecting the Veteran's current and ongoing treatment for hypertension and coronary artery disease since his myocardial infarction in January 2002 and notes that no medical caregiver has expressed the opinion that the Veteran's cardiovascular disease is related to his period of active duty.  The Veteran's service medical records show no indication of onset of hypertension or heart disease during active duty.  The Veteran's own credible testimony indicates that he did not receive any treatment for cardiovascular disease prior to his heart attack in January 2002, over ten years following his separation from active duty in September 1989, thus indicating no onset of cardiovascular disease to a minimally compensable degree within one year after service discharge.  Notwithstanding the Veteran's assertion that the symptoms he experienced in service in October 1987 represented a heart attack as he felt that they were identical to the myocardial infarction symptoms experienced in January 2002, the clinical record does not indicate that the in-service symptoms noted in October 1987 represented anything more than gastroenteritis.  In any case, the Veteran is a corrections officer by vocational training and not a medical professional, and as such, he lacks the requisite medical training and clinical expertise to present commentary and opinion on matters regarding medical diagnoses and etiology.  As such, he is not competent to state that his perceived symptoms noted during treatment in service for gastroenteritis in October 1987 in fact represented cardiovascular disease.  His statements in this regard are therefore entitled to no probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In view of the foregoing discussion, the Board finds that the weight of the evidence is against the Veteran's claim of entitlement to service connection for hypertension and coronary artery disease (status post myocardial infarction) on both a direct and presumptive basis.  His appeal in this regard must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of these claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Entitlement to service connection for polycythemia.

Polycythemia is a blood disease manifested by a sustained abnormally elevated red blood cell count.  (See Dorland's Illustrated Medical Dictionary, 30th edition (2003), p. 1479.)  The Veteran's service medical records show no abnormalities noted on laboratory and serological study of blood samples taken from him during entrance examination in September 1985 and on separation examination in September 1989.

The Veteran's post-service medical records from private healthcare providers, dated 2002 - 2007, reflect a diagnosis of history of polycythemia and include laboratory reports indicating that his red blood cell count was above the normal reference range.

In his January 2012 hearing testimony, the Veteran reported that he had been diagnosed with polycythemia years prior to his myocardial infarction of January 2002, which had been treated with regular reduction of some of his blood volume by phlebotomy.  However, he had not undergone phlebotomy since his January 2002 heart attack.  He indicated that medical records relating to his treatment for polycythemia prior to January 2002 were not archived but were destroyed by his caregivers.  The Veteran speculated that his polycythemia may have been acquired during active duty through contact with the blood of other fellow personnel during mass immunizations for multiple diseases, which were administered using a shared inoculation gun.  He also reported at his hearing that during his service aboard the aircraft carrier USS Coral Sea (CV-43), the crew occasionally flushed out the water lines supplying the shower facilities with jet fuel.  He also stated that the USS Coral Sea (CV-43) was the oldest operational aircraft carrier in the United States Navy at the time, and thus he was exposed to several decades of fumes and airborne dust contaminated with  lead-based paint and toxic particles within the confined spaces of this elderly vessel which may have played an etiological role in the development of his polycythemia. 

The Board has considered the relevant evidence of record, but finds no objective basis to allow the Veteran's claim for VA compensation for polycythemia.  This abnormal blood disorder is not shown to have been manifest during active military service.  No objective clinical opinion has been presented by his post-service healthcare providers linking his polycythemia to his period of active duty.  The Veteran's theory that his polycythemia may be etiologically related to exposure to blood from other servicepersons during mass inoculations administered in active duty or to airborne lead paint fumes and toxic particles while serving aboard an old ship is speculative and not supported by any objective medical opinion or evidence, and the Veteran's own assertion in this regard is outside the realm of his professional competence due to his lack of medical training and thus has no probative value to support his claim.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In view of the foregoing discussion, the Board finds that the weight of the evidence is against the Veteran's claim of entitlement to service connection for polycythemia.  His appeal in this regard must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




(c.)  Entitlement to service connection for Bell's palsy and a chronic disability manifested by recurring headaches (claimed as migraines).

As relevant, the Veteran's service treatment records show normal neurological findings on enlistment examination in April 1985.  On the accompanying medical history questionnaire, the Veteran denied having a history of neuritis and paralysis.  Medical records for the entire duration of his military service show no treatment for Bell's palsy or any neurological disorder of his cranial nerves.  A single notation in October 1987 shows treatment for multiple symptoms associated with gastroenteritis, including a complaint of headache with the site of pain located on the back of his head.  However, there was no indication that this symptom, which was one of several in a constellation of symptoms associated with gastroenteritis at the time, was migraine-related. Separation examination shows normal neurological findings.  Post-service medical records are absent any clinical indication of onset of Bell's palsy or migraines, as an organic disease of the nervous system, to a compensable degree within one year following the Veteran's discharge from active duty in September 1989.

At his January 2012 hearing before the Board, the Veteran testified, in pertinent part, that he had onset of migraine-type headaches during service which continued ever since and worsened over time.  With regard to Bell's palsy, he reported experiencing two attacks of this syndrome after service but prior to his January 2002 myocardial infarction. The Bell's palsy affected the left side of his face and produced facial paralysis and drooping, which was treated with steroids and which took approximately three months for him to make a full recovery.  The Veteran admitted that he could not recall any symptoms similar to Bell's palsy during service and speculated that it may have been caused by inoculations received during active duty.  The Veteran also speculates that his exposure to several decades of fumes and airborne dust contaminated with lead-based paint and toxic particles within the confined spaces of the elderly aircraft carrier he served aboard may have played an etiological role in the development of his claimed neurological disorders. 

The Board has considered the evidence discussed above. Although the Veteran is both credible and competent to report experiencing headaches during service and continuity of headaches since service (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)), he is not competent due to his lack of formal medical training to state that these headaches in fact represented a diagnosis of migraines or a chronic neurological disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Similarly, the Veteran is not competent to advance the opinion that his Bell's palsy is somehow etiologically related to inoculations received during military service or to his alleged exposure to toxic fumes and particles during shipboard service.  The Board finds that the objective clinical record contemporaneous with service to be the more compelling and probative evidence of the neurological state of the Veteran during his period of active duty, and these service medical records indicate that he did not have chronic migraines, Bell's palsy, or any neurological disorder prodromal of either chronic migraines or Bell's palsy during military service.  

In view of the foregoing discussion, the Board finds that the weight of the evidence is against the Veteran's claims of entitlement to service connection for migraine headaches and Bell's palsy.  His appeal in this regard must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of these claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(d.)  Entitlement to service connection for bilateral hearing loss.

The Veteran testified at his January 2012 hearing that during service he was exposed to acoustic trauma while serving as a mortarman in the United States Marine Corps and operating this portable short-range bombardment weapon.  He further stated that he was exposed to acoustic trauma from aircraft engine and flight deck and shipboard machinery while posted as a member of the Marine detachment aboard the aircraft carriers USS America (CV-66) and USS Coral Sea (CV-43).  The Board notes that the Veteran's above statements are credible as they are corroborated by his personnel records, reflecting both his military specialty as a Marine mortarman and his service aboard the aforementioned naval vessels.

The Veteran's testimony is that he experienced a perceived decrease in his hearing acuity during service, which thereafter persisted and continued to the present day.  His essential assertion is that this hearing loss was the result of his exposure to acoustic trauma in service associated with his duties as a mortarman and his posting aboard a naval vessel.  The Veteran is both credible and competent to report experiencing decreased hearing during service and continuity of hearing loss since service (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  However, before the Board can proceed further with the Veteran's hearing loss claim, it must first determine whether or not his diminished hearing acuity has met the basic criteria prescribed by VA regulations to be considered a disability for VA compensation purposes.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or where the auditory thresholds for at least three of these frequencies are 26 decibels or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  In this regard, the Board observes that the objective audiometric data obtained during active duty and on VA examination in December 2010 fails to establish that the Veteran has met the aforementioned criteria for either ear.  Specifically, on authorized service audiological evaluation during enlistment examination in April 1985, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
15
LEFT
5
5
5
5
5

On authorized service audiological evaluation during entrance examination in September 1985, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
10
LEFT
10
5
0
5
10

On authorized service audiological evaluation during separation examination in September 1989, the Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
0
5
10
LEFT
5
5
5
5
10

Post-service, on the authorized VA audiological evaluation in December 2010, the Veteran's current pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
20
LEFT
5
10
0
15
10

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 94 percent in the left ear.  The audiological diagnosis hearing within normal limits, bilaterally, with excellent word recognition scores.  (Although the VA examiner noted that mild hearing loss was detected in both of the Veteran's ears at the 6000 Hertz range, this is outside the prescribed 500 - 4000 Hertz range contemplated by 38 C.F.R. § 3.385 for purposes of determining hearing loss for VA compensation purposes and thus is not for consideration in the present claim.)

In view of the foregoing discussion, the Board factually concludes that the Veteran presently has not met the requisite minimum degree of impaired hearing in each ear to make him eligible to claim VA compensation for disability due to bilateral hearing loss, pursuant to the criteria defining a hearing loss disability contained in 38 C.F.R. § 3.385.  As such, his claim for VA compensation for bilateral hearing loss must fail for the absence of legal merit or lack of entitlement under the law.  The relevant facts are not in dispute.  It is the law, not the evidence, which is dispositive of this hearing loss claim.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  His appeal in this regard must therefore be denied.

(e.)  Entitlement to service connection for tinnitus.

The VA-authorized December 2010 audiological examination establishes that the Veteran has a current clinical diagnosis of tinnitus.  Although the audiologist opined that there was no relationship between the Veteran's tinnitus and his claimed hearing loss, the Board must also consider the merits of the tinnitus claim on the other pertinent evidence.  Firstly, the Veteran's exposure to in-service acoustic trauma is conceded, in view of the documentary evidence establishing his service as a Marine mortarman who also served as a member of a Marine detachment aboard two naval aircraft carriers.  His post-service exposure to traumatic noise while engaged in the duties of a prison corrections officer is deemed to be unlikely by the Board.  Secondly, the Veteran has testified that he experienced onset of persistent ringing ears (the basic symptom of tinnitus) in active duty, which thereafter continued to persist to this day.  The Board finds that the Veteran is competent to provide such testimony regarding his perceived onset of tinnitus in service and continuity of tinnitus symptoms ever since.  Tinnitus is a disease that can only be established by the subjective report of related symptoms as perceived by a patient afflicted by tinnitus.  As a clinical diagnosis of tinnitus has been established, and as the VA examiner's opinion did not rule out the possibility that the tinnitus was due to exposure to acoustic trauma, and as the Veteran has presented competent testimony of the onset of tinnitus in service and chronicity of tinnitus symptoms from that time forward, and as the Board - as finder of fact - has deemed the Veteran's account in the regard to be credible, resolving all doubt in the claimant's favor, the Board finds that service connection for tinnitus has been established by the evidence of record.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




(f.)  Entitlement to service connection for a chronic back disability.

As relevant, the Veteran's service medical records show normal findings with regard to his spine and musculoskeletal system on enlistment examination in April 1985.  In his medical history questionnaire, he denied having recurrent back pain.  His service medical records show a single episode of treatment for back pain complaints in March 1986, in which he reported having a three-week episode of pain in the region of his lower thoracic-upper lumbar spine that began while he was lying in bed.  No precipitating injury was reported.  The assessment was rule out muscle spasm and he was prescribed the muscle relaxant Robaxin to treat his symptoms.  Thereafter, the records reflect no further treatment for back complaints for the remainder of the Veteran's period of active service.  Separation examination in September 1989 shows normal spine and musculoskeletal system.

In his hearing testimony of December 2012, the Veteran referred to his in-service treatment for back pain in March 1986 and reported that since leaving service in September 1989, he did not consult any physician for back pain until approximately one year ago (late 2011 - early 2012), when his back pain reportedly got so bad that he was unable to bend over.  The Veteran contends that his current back pain was due to long road marches during active service, in which he had to carry a full field pack and part of the mortar assembly as a member of a mortar crew.

The Board has considered the above evidence and finds that the single treatment for back pain in service does not reflect onset of a chronic disability involving the Veteran's spine as no relevant chronic orthopedic diagnosis is presented in service and his spine and musculoskeletal system were clinically normal on separation from active duty in September 1989.  Thereafter, by the Veteran's own credible account, he did not receive medical treatment for chronic back symptoms until well over two decades had elapsed since his service discharge.  This lengthy period without treatment of the claimed disability is evidence against a finding of continuity and chronicity of symptomatology since service, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  The Board further finds that the Veteran's testimony as to chronicity of back pain symptoms beginning in service and continuing ever since is not credible for purposes of establishing a nexus with his period of active duty as the objective evidence contradicts his account due to the finding of a normal spine and musculoskeletal system on separation from service.  Therefore, in view of the foregoing discussion, the Board finds that the weight of the evidence is against the Veteran's claim of entitlement to service connection for a chronic back disability.  His appeal in this regard must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

(g.)  Entitlement to service connection for a dental disability for dental treatment purposes.

The Veteran claims service connection for a dental disorder, asserting that VA compensation and dental treatment is warranted for his current edentulous state.  At his January 2012 hearing, he stated that in April 1999 (nearly a decade after his separation from service in September 1989) he sought private dental treatment for looseness of all his teeth.  He denied having experienced any traumatic dental injury or traumatic injury to his jaw or mandible during active duty or since.  Private dental records reflect that from April 1999 to October 2000, the Veteran underwent multiple extractions of all of his natural teeth due to their decay and fracture, after which he received a full set of dentures.  The Veteran speculated that his loss of teeth may have been related to using the drinking water supply at Camp Lejeune during his posting at this military base as a Marine, but did not make more specific assertions in this regard.   

Review of the Veteran's service dental records reflect that on entry into active duty in September 1985, he had a full set of teeth with no missing dentition.  Thereafter, tooth #18 was extracted in October 1985 because of decay, followed by extraction of teeth #s 1, 16, and 31 in August 1986, also because of decay.  The records also reflect that some teeth were filled to treat caries.  No tooth loss due to bone loss of the underlying jaw or mandible or gum disease with loss of the alveolar process was indicated.  On dental examination in June 1989, his remaining teeth were noted to be intact and no history of dental trauma during service was indicated. 
 
Dental disabilities are treated differently than other medical disabilities in the VA benefits system.  See 38 C.F.R. § 3.381.  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling conditions, but may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. §§ 3.381(a), 17.161. 

Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether the condition is due to combat or other in-service trauma, or whether a veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service.  VAOPGCPREC 5-97; see also 38 C.F.R. § 3.306(b)(1). 

In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  38 C.F.R. § 3.381(c).   Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  Id. 

The following principles apply to dental conditions noted at entry and treated during service: (1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service.  (2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service.  (3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service-connected.  (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service.  (5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service.  (6) Teeth noted as missing at entry will not be service-connected, regardless of treatment during service.  38 C.F.R. § 3.381(d). 

The following will not be considered service-connected for treatment purposes: (1) Calculus; (2) Acute periodontal disease; (3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  38 C.F.R. § 3.381(e).

Teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381 (f).

In the current case, the Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Furthermore, the question to be answered concerning this issue is whether or not a veteran has presented a legal claim for a VA benefit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  If he has not done so, then his appeal must be denied.  As explained below, the Board finds that the Veteran has not submitted such a claim for VA outpatient dental treatment. 

Outpatient dental treatment may be authorized by the Chief, Dental Service, for beneficiaries defined in 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and in accordance with the applicable classification and provisions set forth in 38 C.F.R. § 17.161: 

(a) Class I. Those having a service-connected compensable dental disability or condition, may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment. 

(b) Class II.

(1)(i) Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place after September 30, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if: (A) They served on active duty during the Persian Gulf War and were discharged or released, under conditions other than dishonorable, from a period of active military, naval, or air service of not less than 90 days, or they were discharged or released under conditions other than dishonorable, from any other period of active military, naval, or air service of not less than 180 days; (B) Application for treatment is made within 90 days after such discharge or release.  (C) The certificate of discharge or release does not bear a certification that the veteran was provided, within the 90-day period immediately before such discharge or release, a complete dental examination (including dental X- rays) and all appropriate dental treatment indicated by the examination to be needed, and (D) Department of Veterans Affairs dental examination is completed within six months after discharge or release, unless delayed through no fault of the veteran. (ii) Those veterans discharged from their final period of service after August 12, 1981, who had reentered active military service within 90 days after the date of a discharge or release from a prior period of active military service, may apply for treatment of service-connected noncompensable dental conditions relating to any such periods of service within 90 days from the date of their final discharge or release. (iii) If a disqualifying discharge or release has been corrected by competent authority, application may be made within 90 days after the date of correction. 

(2)(i) Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place before October 1, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if: (A) They were discharged or released, under conditions other than dishonorable, from a period of active military, naval or air service of not less than 180 days.  (B) Application for treatment is made within one year after such discharge or release.  (C) Department of Veterans Affairs dental examination is completed within 14 months after discharge or release, unless delayed through no fault of the veteran.  (ii) Those veterans discharged from their final period of service before August 13, 1981, who had reentered active military service within one year from the date of a prior discharge or release, may apply for treatment of service- connected noncompensable dental conditions relating to any such prior periods of service within one year of their final discharge or release. (iii) If a disqualifying discharge or release has been corrected by competent authority, application may be made within one year after the date of correction. 

(c) Class II(a). Those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability. 

(d) Class II(b). Those having a service-connected noncompensable dental condition or disability and who had been detained or interned as prisoners of war for a period of less than 90 days may be authorized any treatment as reasonably necessary for the correction of such service-connected dental condition or disability. 

(e) Class II(c). Those who were prisoners of war for 90 days or more, as determined by the concerned military service department, may be authorized any needed dental treatment. 

(f) Class IIR (Retroactive). Any veteran who had made prior application for and received dental treatment from the Department of Veterans Affairs for noncompensable dental conditions, but was denied replacement of missing teeth which were lost during any period of service prior to the Veteran's last period of service may be authorized such previously denied benefits under the following conditions: (1) Application for such retroactive benefits is made within one year of April 5, 1983. (2) Existing Department of Veterans Affairs records reflect the prior denial of the claim. All Class IIR (Retroactive) treatment authorized will be completed on a fee basis status.

(g) Class III. Those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability. 

(h) Class IV. Those whose service-connected disabilities are rated at 100% by schedular evaluation or who are entitled to the 100% rate by reason of individual unemployability may be authorized any needed dental treatment. 

(i) Class V. A veteran who is participating in a rehabilitation program under 38 U.S.C.A. Chapter 31 may be authorized such dental services as are professionally determined necessary for any of the reasons enumerated in Sec. 17.47(g). 

(j) Class VI. Any veterans scheduled for admission or otherwise receiving care and services under Chapter 17 of 38 U.S.C.A. may receive outpatient dental care which is medically necessary, i.e., is for dental condition clinically determined to be complicating a medical condition currently under treatment. 

As noted above, the Veteran does not contend he was a POW or that any of his teeth were injured by in-service trauma (to include any combat trauma).  In essence, he is seeking service connection for a disability (i.e., replaceable tooth removal) that is not considered to be compensable under the rating schedule, and therefore the Class provisions of 38 C.F.R. § 17.161 will apply.  38 C.F.R. §§ 3.381, 4.150, Diagnostic Code 9913; see also Simington v. West, 11 Vet. App. 41, 44 (1998).  Specifically, because the Veteran has a noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place after September 30, 1981, he is a Class II veteran under 38 C.F.R. § 17.161(b)(1)(i).  None of the other Classes described above apply to the Veteran's factual situation. 

Specifically, the Veteran is seeking service connection, for dental treatment purposes, those teeth that were extracted or filled during active duty, which were ultimately all extracted post-service, along with all his remaining natural teeth, between April 1999 - October 2000, approximately a decade after his discharge from active duty.  However, as a Class II veteran, to be eligible for service connection, he had to have served on active duty during the Persian Gulf War (i.e., during the time period commencing August 2, 1990.  See 38 C.F.R. § 3.2(i) (2011)) and filed his claim within 90 days after his release from active duty, among other requirements.  In the current applicable facts, the Veteran was separated from active duty in September 1989, almost one year prior to the officially recognized start of the Persian Gulf War period, and thus is ineligible for having not met this requirement.  Under these circumstances, the claim for service connection for a dental disability for dental treatment purposes must denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Service connection for hypertension is denied.

Service connection for coronary artery disease, status post myocardial infarction, is denied.

Service connection for polycythemia is denied.

Service connection for Bell's palsy is denied.

Service connection for chronic migraine headaches is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


Service connection for a chronic back disability is denied.

Service connection for a dental disability for dental treatment purposes is denied.



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


